Smith, C. J.,
delivered the opinion of the court.
The evidence introduced in the court below was in part by deposition and in part oral; the latter being taken down by a stenographer in accordance with the statute so providing. The notice to the stenographer to transcribe his notes of the evidence was not given by the appellant until thirty-five days after the adjournment of the term of court at which the case was tried, and there is indorsed on it neither the approval of counsel for the appellee nor agreement that it shall constitute a part of the record.
While it does not appear and is not contended by counsel for the appellee that the stenographer’s transcript of the evidence is incorrect in any material particular, nevertheless the motion to strike it from the record must be sustained, for the reason that he was without the right to file his transcript as a part of the record, unless notice had been given him to do so within thirty days after the adjournment of court at which the case was tried. Laws 1910, chapter 111, par. (d); *436Hemingway’s Code, section 585; Richmond v. Enochs, 109 Miss. 14, 67 So. 649; Lee Line Steamer v. American Export Co., 109 Miss. 524, 68 So. 771.
The .motion, therefore, will be sustained, and the stenographer’s notes of the oral evidence introduced on the trial will be stricPken from the record, leaving, of course, the depositions to remain as a part of the record.

Sustained.